DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ (RCE) submission filed on October 20, 2021 has been entered.

Status of the Claims
Claims 1, 3-4, and 6 were previously allowed in the Notice of Allowance having notification date of August 27, 2021 (paragraphs #8 and #9 in the Notice of Allowance).  Applicants have filed an RCE as described above along with submission of an additional information disclosure statement (IDS) containing eight (8) non-patent literature documents for consideration relative to the previously allowed claims.  Thus, Claims 1, 3-4, and 6 are pending and are further examined on the merits in the U.S. non-provisional application.   


Consideration of Information Disclosure Statement documents
The information disclosure statement (IDS) submitted on October 20, 2021 is in compliance with the provisions of 37 CFR 1.97 with Applicants’ submission of the RCE as described above.  Accordingly, the IDS is considered by the Examiner relative to allowed Claims 1, 3-4, and 6 as described in the Notice of Allowance dated August 27, 2021.  The IDS filed on October 20, 2021 has eight (8) cited documents (listed on the IDS as Cite No(s). #1 - #8).  As such, the Examiner will consider each document with respect to allowable Claims 1, 3-4, and 6 (the full recitation of allowable Claim 1 is found Applicants’ reply on July 22, 2021 and dependent Claims 3-4 and 6 were further amended by Applicants as described in the Examiner’s Amendment described in the Notice of Allowance dated August 27, 2021).     
	With regard to Cite No(s). 5-8 in the IDS filed on October 20, 2021, each of these entries is a single photo illustrating an external profile and/or external features of a motor-driven compressor.  Some of Cite No(s). 5-8 also contain a brief description that corresponds to the respective illustrated single photo.  Independent Claim 1 of the instant application recites a recess that includes “a basal recess” (82a, Figs. 1 and 2, Claim 1, line 30) and “a distal recess” (82b, Figs. 1 and 2, Claim 1, line 29).  These recess elements are disposed internal to the visible exterior profile/external features of Applicants’ scroll compressor of the instant application (see Figs. 1 and 2 of the specification) such that the basal recess and distal recess cannot be ascertained by a mere viewing of the single photos of Cite No(s). 5-8 either individually or in combination.  Thus, independent Claim 1 of the instant application does not read on the single photo IDS entries of Cite No(s). 5-8.    
not describe or show a scroll compressor with such internal elements like a basal recess and a distal recess as are currently recited in independent Claim 1 for reasons similar to those provided above in the consideration of Cite No(s) #5 - #8 above.  Thus, independent Claim 1 of the instant application does not read on the Toyota Industries Report for 2017 which is Cite No. 4.    
	Each of Cite No(s). 1-3 are third party observations that each provide different mapped analysis of independent Claim 1 versus supplied photo(s) of a motor compressor and/or prior art references. 
	With regard to Cite No. 3, this third party observation maps Claim 1, lines 1-23 and lines 24-27 instant application versus  (which are the limitations of original Claim 7, now canceled, see pp. 3-5 of the third party observation of Cite No. 3).  With regard to lines 24-27, the third party observation describes that the features of lines 24-27 are “merely a matter of design choice” (under the section “#7. Invention of Claim 7 (dependent from Claim 1)” on p. 8 of the third party observation).  In contrast, independent Claim 1 of the instant application recites the specific elements of the recess that include a basal recess (82a, Figs. 1 and 2 of the specification) and a distal recess (82b, Figs. 1 and 2 of the specification) and features and relationships associated therewith (Claim 1, lines 27-34) which provides evidence that such physical structures are not merely a matter of design choice as asserted in the third party observation.  Additionally, as the basal recess and distal recess elements and their associated relationships as recited in independent Claim 1, lines 27-34 these internally disposed structures/features of Applicants’ scroll compressor are not shown and/or even contemplated in the third party observation and/or the external depictions of the motor-driven compressor as shown on p. 5 and upper portion of p. 6 of the third party observation.  Thus, independent Claim 1 of the instant application does not read on the mapped Claim 1 of the third party observation of Cite No. 3.  
	With regard to Cite No. 2, this third party observation maps Claim 1, lines 1-23 and lines 24-27 of the specification where lines 24-27 are the limitations of original Claim 7, now canceled.  The mapped Claim 1 of the third party observation of Cite No. 2 also maps limitations recited in the bottom nine (9) lines of mapped Claim 1 (see pp. 1-8 of Cite No. 2, further directed to a second partition wall and plurality of bolt through-holes) which are nowhere recited in independent Claim 1 of the instant application.  In further contrast, independent Claim 1 recites limitations including a recess having a basal recess and a distal recess and features associated therewith as previously described with regard to Cite No(s) 3-8 above and which are nowhere contemplated in Cite No. 2.  Thus, independent Claim 1 of the instant application does not read on the mapped Claim 1 of the third party observation of Cite No. 2.  
	With regard to Cite No. 1, this third party observation maps Claim 1, lines 1-23 and lines 24-27 of the specification where lines 24-27 are the limitations of original Claim 7, now canceled.  The mapped Claim 1 of the third party observation of Cite No. 1 also maps limitations recited in lines 24-29 of mapped Claim 1 (see pp. 1 and 2 of Cite No. 1) which are nowhere recited in independent Claim 1 of the instant application (i.e., further recitation of a second partition wall and plurality of bolt through holes, mapped Claim 1, line 26).  Additionally, independent Claim 1 recites limitations that including a recess having a basal recess and a distal recess and features associated therewith as previously described with regard to Cite No(s) 3-8 above which are nowhere contemplated in the third party observation of Cite No. 1.  Thus, independent Claim 1 of the instant application does not read on the mapped Claim 1 of the third party observation of Cite No. 1.  
	For the reasons described above Cite No(s). 1-8 of the IDS filed on October 20, 2021 are not germane to the patentability of Claims 1, 3-4, and 6, and as such Claims 1, 3-4, and 6 are still considered to be allowable subject matter. 

Specification
The amendments to the specification are acceptable (p. 2 of Applicants’ reply filed on June 21, 2021).   

Examiner's Amendment
An Examiner's amendment to the record appears below (and which was previously described in the Notice of Allowance that was placed in the file of record on August 27, 2021). Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's amendment was given by Applicant's representative Ellen Smith (Reg. No. #43,042) in a phone interview conducted on August 17, 2021.

Applicants have agreed to further amend the claims as follows:

-- 3. (Currently Amended): The scroll compressor according to claim 1, wherein
		the fastened portion comprises [[
		the recess is arranged in correspondence with at least one of the plurality of fastened portions. – 

-- 4. (Currently Amended): The scroll compressor according to claim 1, wherein
		the fastened portion comprises [[
		the recess comprises [[, where at least two of the plurality of recesses correspond with a respective at least two of the plurality of [
		the communication passage comprises [, a respective communication passage of the plurality of communication passages being formed in at least two of the plurality of recesses. – 

--  6 (Currently Amended): The scroll compressor according to claim 1, wherein
		the fastened portion comprises [[
		the recess comprises [[recesses [[, the plurality of recesses being opposed to the respective plurality of fastened portions [[
		at least [


Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on June 11, 2021 and the supplemental reply filed on July 22, 2021 have been fully considered and are persuasive to the currently pending claims with respect to:
			(i) the objections to the drawings,
			(ii) the objections to the claims, and
	(iii) the previous 35 U.S.C. 112, first and second paragraph rejections, which are hereby withdrawn by the Examiner.
	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 3-4, and 6 are allowed (and which were previously deemed allowable subject matter in the previous Notice of Allowance placed in the file of record August 27, 2021).

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance (and which described in the previous Notice of Allowance placed in the file of record August 27, 2021): 
			The scroll compressor as claimed in independent Claim 1 including
				“a dimension of the recess in the circumferential direction is greater than a dimension of a part of the fastened portion in the circumferential direction that protrudes into the space,
				the recess extends from a distal end of a first side of the outer circumferential wall toward a basal end of a second side of the outer circumferential wall,
				the recess includes a basal recess located on the second side of the outer circumferential wall, and a distal recess located on the first side of the cuter circumferential wall, and a communication passage that opens in the distal recess and causes an outer side and an inner side of the outer circumferential wall to communicate with each other,
				the distal recess is deeper in the radial direction than the basal recess, and a part of the fastened portion is in the recess” is not shown or rendered over the prior art of record.  Claims 3, 4, and 6 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 8, 2021 
/Mary Davis/Primary Examiner, Art Unit 3746